Title: From Benjamin Franklin to William Strahan, 4 December 1781
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Passy, Dec. 4. 1781
Not remembring precisely the Address of Mrs Strange, I beg leave to request you would forward the Enclos’d to her, which I receiv’d under my Cover from America.
I formerly sent you from Philadelphia part of an Edition of Tully on Old Age, to be sold in London; and you put the Books, if I remember right, into the Hands of Mr Becket for that purpose. Probably he may have some of them still in his Warehouse, as I never had an Account of their being sold. I shall be much oblig’d by your procuring and sending me one of them.

A strong Emulation exists at present between Paris and Madrid, with regard to beautiful Printing. Here a M. Didot l’ainé has a Passion for the Art, & besides having procured the best Types, he has much improv’d the Press. The utmost Care is taken of his Press-work; his Ink is black, & his Paper fine and white. He has executed several charming Editions. But the Salust & the Don Quixote of Madrid are thought to excel them. Didot however improves every day, and, by his Zeal & indefatigable Application, bids fair to carry the Art to a high Pitch of Perfection. I will send you a Sample of his Work, when I have an Opportunity.
I am glad to hear that you have married your Daughter happily, and that your Prosperity continues. I hope it may never meet with any Interruption, having still, tho’ at present divided by public Circumstances, a Remembrance of our ancient private Friendship.
Please to present my affectionate Respects to Mrs. Strahan, and my Love to your Children.
With great Esteem & Regard, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
Wm. Strahan Esqr
 
Addressed: To / Wm Strahan, Esqr / M.Pt. / London.
